Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed February 15, 2022.  Claims 1-3, 5-9, 11, and 14-18 are pending and examined.  This action Final.
Response to Arguments
As for comparing the destination name to stored destination names to see if they match at some level that is a judgement call a person could make if they were looking at the two names.  If there were technical details that were improving the matching or solving a problem that was making the matching difficult that could be a different analysis.  The problem is that the closest the claims get to being technical is to claim that there will be a whole lot of these matches to make quickly but that is just having a lot of different similar judgement calls.  There is no technical difficulty with any one of them being compared. 
A transaction is abstract this may be making a better abstract idea but that is still abstract. 
A combination of the recited functions is any use of more than one of the functions.  People can identify full names and initials at a minimum.
Applicant’s arguments regarding the 103 rejection are moot due to new grounds of rejection necessitated by applicant’s amendment. 
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-3, 5-9, 11, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of a method of organizing human activity/mental process (mitigating risk in a commercial transaction by “determining .. at least one disparity value between the destination name and the set of names; and producing, by the computing device, a destination verification value based on the at least one disparity value, wherein the destination verification value is used to verify whether the transaction between nodes should proceed.” “set of names used in previous transactions to that destination account”. This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to Step 2A, Prong 1. 
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claims 1-3, 5-9, 11, and 14-18
Regarding claim 1, the claims recites an abstract idea of “determining .. at least one disparity value between the destination name and the set of names; and producing, by the computing device, a destination verification value based on the at least one disparity value, wherein the destination verification value is used to verify whether the transaction between nodes should proceed.” “set of names used in previous transactions to that destination account”. These limitations are a method of organizing human activity because they recite fundamental risk mitigation steps as they relate to commercial sales activities or behaviors—that is— verifying the destination is the intended recipient and can be a mental process of evaluating whether two things are the same or not. Therefore, the analysis must proceed to Step 2A, Prong 2.
Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Regarding claim 1, under its broadest reasonable interpretation, the additional elements of “receiving transaction information corresponding to a transaction between the nodes, the transaction information comprising a unique destination identifier and a destination name, the unique destination identifier defining a destination account of the transaction;”; “obtaining from a storage unit a set of names used in previous transactions to that destination account;” are recited at such a high level of generality that they amount to nothing more than mere instructions to apply the exception to the abstract idea using generic computing components and are nothing more than insignificant extra-solution activities describing receiving, gathering, transmitting, and storing data. (See MPEP 2106.05(g)). 
Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).  
Regarding claim 1, the additional elements, considered both individually and in combination, amount to no more than mere instructions to apply the abstract idea using generic computing components and insignificant extra-solution activities. The “determining” and “producing” steps amounts to nothing more than a broad recitation of a data analysis step that is nothing more than a recitation of “applying” the abstract idea. Also, receiving, and obtaining data over a network have also been recognized by the courts as well understood, routine, and conventional activities (See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs„ Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F,3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed, Cir. 2014); Solutran, 931 F.3d at 1169. In conclusion, the claim is not patent eligible.
Claims 2, 3, 5-9, 11, and 14-18 are rejected under 35 U.S.C. under a similar rationale as claim 1. The additional elements in claims 2, 3, 5-9, 11, and 14-18 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. They merely include additional data analysis steps recited at a high level of generality such that they amount to nothing more than mere instructions to apply the abstract idea (claim 2 “applying a first set of weighting factors to a plurality of disparity values are determined.”; claim 3 “wherein the first set of weighting factors applied to the plurality of disparity values is determined in accordance with the received transaction information”; claim 5 “comprising applying a second set of weighting factors to the set of names used in previous transactions.”; claim 6 “wherein the second set of weighting factors applied to the set of names from the previous transactions is determined in accordance with a value associated with previous transactions using each name of the set of previous names.”; claim 7 “wherein a higher weighting factor is applied to names from the previous transactions with a higher cumulative value.”; claim 8 “wherein a higher weighting factor is applied to names from the previous transactions where individual transactions using that name have a value over a predetermined threshold value.”; claim 9 “wherein the second set of weighting factors applied to the set of names from the previous transactions is determined in accordance with a number of the previous transactions using that name.”; claim 11 “setting the threshold value in accordance with the received transaction information.”; claim 14 “adding the destination name to the set of names used in previous transactions to that destination account stored in the storage unit when it is verified that the transaction between nodes should proceed.”; claim 17 “in response to the destination verification value not satisfying a threshold value, stay the transaction until additional confirmation of the transaction is provided.”  Claim 18 “setting the threshold value in accordance with the received transaction information”.  Claims 1-3, 5-9, 11, 14, 17, and 18 are not patent eligible.
Claim 15
Claim 15 is rejected under 35 U.S.C. 101 under a similar rationale as claim 1. Claim 15 recites a similar abstract idea as in claim 1 “determine at least one disparity value between the destination name and the set of names” “set of names used in previous transactions to that destination account; determine at least one disparity value between the destination name and the set of names; and produce a destination verification value based on the at least one disparity value, wherein the destination verification value is used to verify whether the transaction between nodes should proceed.”. These limitations are a method of organizing human activity because they recite fundamental risk mitigation steps as they relate to commercial sales activities or behaviors—that is— verifying the destination is the intended recipient. Therefore, the analysis must proceed to Step 2A, Prong 2.  The additional elements in claim 15 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. Claim 15 include many of the same type of limitations as in claim 1. Claim 15 is not patent eligible. 
Claim 16
	Claim 16 is rejected under 35 U.S.C. 101 under a similar rationale as claim 1. Claim 16 recite a similar abstract idea as in claim 1 of “determine at least one disparity value between the destination name and the set of names; and 
produce a destination verification value based on the at least one disparity value, wherein the destination verification value is used to verify whether the transaction between nodes should proceed.” These limitations are a method of organizing human activity because they recite fundamental risk mitigation steps as they relate to commercial sales activities or behaviors—that is— verifying the destination is the intended recipient. Therefore, the analysis must proceed to Step 2A, Prong 2.  The additional elements in claim 16 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. Claim 16 include many of the same type of limitations as in claim 1. Claim 16 is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosloski et al. (USPG 2014/0344,140 A1) in view of Deaton (USPG 2002/0073,019 A1), Dominguez (USPG 2011/0191,247 A1), and Perfit et al. (AU 2003/261,471 A1 it is Antell R H on the 892).    
	As per claim 1 Kosloski teaches:
A computer-implemented method of verifying the destination of the transaction between nodes in a network, the method comprising, in substantially real time: 
receiving transaction information corresponding to a transaction between the nodes, the transaction information comprising a unique destination identifier and a destination name, the unique destination identifier defining a destination account of the transaction; (see at least Kosloski paragraphs 30-32 Teaches being provided receiving party information which is then checked to make sure that it points to a unique account)
While Kosloski teaches verifying information to proceed with a transaction it is not explicit about comparing input data to stored data of previous transactions to decide whether to proceed but Deaton teaches comparing checks to previously submitted checks and flagging any that were not from an account that had a recently approved check transaction.  (see at least Deaton abstract)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a problem of verifying data in a known way with an expectation of success.  While Kosloski is not explicit about not proceeding with a transaction if the match is not of sufficient quality to meet a threshold Dominguez does have such a teaching.  (see at least Dominguez Paragraphs 63-64  Sufficient matching such as at least 3 out of 5 elements to be allowed or denied that would also be an example of equal weighting therefore weighting is also taught.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in the art of determining matches in a known way with an expectation of success.  While Kosloski is not explicit about the functions to determine a match Perfit discloses several.  (see at least Perfit Page 25/28 lines 13-21 “For on individual name, possible matches are preferably returned for an exact match, a match of last name and a first letter of one or more first and middle names, a one-off character match with a name, an eighty percent character match, an eighty percent character match with two transposed letters, a short word exactly matching the first letters of a long word, and out of order names.  A normalized match may also be used, in which a given name is converted using a name synonym table (i.e., “Bob” -> Robert).”)  That includes at least “an absolute match comparison function”, “an initials match comparison function”, and “a partial match comparison function”.  Them all being used to find possible matches is them being used in combination.  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in the art of name matching in a known way with an expectation of success.
	As per claims 2-3, 5-9, 11, 14 while Kosloski and Deaton are not explicit about weighting factors Dominguez teaches varying kinds of matches of different kinds of data being used for authentication purposes to approve a financial transaction.  “For example, name indicator table 312 shows some possible values for the name indicator. The name could have no match, a first name match, a last name match, first and last name match, or a complete match. In some cases, additional indicators could be provided for common errors, such as a swap match, in which the first and last names are reversed. Any number of such combinations could be included in the name indicator.” (see at least Dominguez paragraphs 53-54)  Such varying types of matches are disparity values with the equivalent of weighting factors since which type of matches would be acceptable are the setting of the value of various matches.   Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success. 
As per claim 15 Kosloski teaches: 
An apparatus for verifying the destination of the transaction between nodes in a network, the apparatus comprising at least one processing circuitry configured to, in substantially real time: 
	receive transaction information corresponding to a transaction between the nodes, the transaction information comprising a unique destination identifier and a destination name, the unique destination identifier defining a destination account of the transaction; (see at least Kosloski paragraphs 30-32 Teaches being provided receiving party information which is then checked to make sure that it points to a unique account)
While Kosloski teaches verifying information to proceed with a transaction it is not explicit about comparing input data to stored data of previous transactions to decide whether to proceed but Deaton teaches comparing checks to previously submitted checks and flagging any that were not from an account that had a recently approved check transaction.  (see at least Deaton abstract)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a problem of verifying data in a known way with an expectation of success.  While Kosloski is not explicit about not proceeding with a transaction if the match is not of sufficient quality to meet a threshold Dominguez does have such a teaching.  (see at least Dominguez Paragraphs 63-64  Sufficient matching such as at least 3 out of 5 elements to be allowed or denied that would also be an example of equal weighting therefore weighting is also taught.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in the art of determining matches in a known way with an expectation of success.  While Kosloski is not explicit about the functions to determine a match Perfit discloses several. (see at least Perfit Page 25/28 lines 13-21 “For on individual name, possible matches are preferably returned for an exact match, a match of last name and a first letter of one or more first and middle names, a one-off character match with a name, an eighty percent character match, an eighty percent character match with two transposed letters, a short word exactly matching the first letters of a long word, and out of order names.  A normalized match may also be used, in which a given name is converted using a name synonym table (i.e., “Bob” -> Robert).”)  That includes at least “an absolute match comparison function”, “an initials match comparison function”, and “a partial match comparison function”.  Them all being used to find possible matches is them being used in combination.  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in the art of name matching in a known way with an expectation of success.
As per claim 16 Kosloski teaches: 
A non-transitory computer readable storage medium including executable instructions for verifying a destination of a transaction between nodes in a network, which when executed by at least one processor, cause the at least one processor to, in substantially real time: 
receive transaction information corresponding to a transaction between the nodes, the transaction information comprising a unique destination identifier and a destination name, the unique destination identifier defining a destination account of the transaction;  (see at least Kosloski paragraphs 30-32 Teaches being provided receiving party information which is then checked to make sure that it points to a unique account)
While Kosloski teaches verifying information to proceed with a transaction it is not explicit about comparing input data to stored data of previous transactions to decide whether to proceed but Deaton teaches comparing checks to previously submitted checks and flagging any that were not from an account that had a recently approved check transaction.  (see at least Deaton abstract)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a problem of verifying data in a known way with an expectation of success.  While Kosloski is not explicit about not proceeding with a transaction if the match is not of sufficient quality to meet a threshold Dominguez does have such a teaching.  (see at least Dominguez Paragraphs 63-64  Sufficient matching such as at least 3 out of 5 elements to be allowed or denied that would also be an example of equal weighting therefore weighting is also taught.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in the art of determining matches in a known way with an expectation of success.  While Kosloski is not explicit about the functions to determine a match Perfit discloses several.  (see at least Perfit “For on individual name, possible matches are preferably returned for an exact match, a match of last name and a first letter of one or more first and middle names, a one-off character match with a name, an eighty percent character match, an eighty percent character match with two transposed letters, a short word exactly matching the first letters of a long word, and out of order names.  A normalized match may also be used, in which a given name is converted using a name synonym table (i.e., “Bob” -> Robert).”)  That includes at least “an absolute match comparison function”, “an initials match comparison function”, and “a partial match comparison function”.  Them all being used to find possible matches is them being used in combination.  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in the art of name matching in a known way with an expectation of success.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosloski et al. (USPG 2014/0344,140 A1) in view of Deaton (USPG 2002/0073,019 A1), Dominguez (USPG 2011/0191,247 A1), Perfit et al. (AU 2003/261,471 A1), and Calabrese et al. (U.S. Patent 8,783,564 B2).  
As per claims 17 and 18 while Kosloski is not explicit about staying a transaction that did not meet a threshold level until confirmation of the transaction is received Calabrese is all about receiving confirmation of a transaction and can preapprove a transaction with a transaction limit which is setting a threshold level the exceeding of which would trigger a confirmation request.  (see at least Calabrese Abstract, column 2 lines 59-column 3 line 11)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem with an expectation of success.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696